DLD-123                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2805
                                       ___________

                                  MICHAEL RINALDI,
                                               Appellant

                                             v.

                            WARDEN ALLENWOOD FCI
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civ. No. 1-13-cv-01952)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 26, 2015

              Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                              (Opinion filed: March 3, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Michael Rinaldi is a federal prisoner serving a sentence of 248 months in prison.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
At issue here is a habeas petition that he filed under 28 U.S.C. § 2241 challenging the

Bureau of Prisons’ (“BOP”) policy requiring him to work while in prison. Rinaldi argues

that the BOP lacks the authority to require him to work because his sentencing court

sentenced him only to a term of imprisonment and not to a term of “servitude.” The

District Court concluded that Rinaldi’s claim does not constitute a challenge to the

execution of his sentence cognizable under § 2241, and it dismissed his petition for lack

of jurisdiction. Rinaldi appeals. He does not require a certificate of appealability to

appeal the denial of his § 2241 petition, see Vasquez v. Strada, 684 F.3d 431, 433 (3d

Cir. 2012), and we thus have jurisdiction under 28 U.S.C. § 1291. We will affirm.

       Federal prisoners may challenge the execution (as opposed to the validity) of their

sentences under § 2241. See Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012).

Although the meaning of execution of a sentence can be “hazy,” it generally means “to

put into effect or carry out” the terms of a criminal judgment. Id. at 536 (quotation marks

omitted). Thus, a challenge cognizable under § 2241 generally requires an allegation

“that BOP’s conduct [is] somehow inconsistent with a command or recommendation in

the sentencing judgment.” Id. at 537.

       Rinaldi appears to argue that the BOP’s policy requiring him to work while in

prison is inconsistent with his criminal judgment because the judgment itself does not

require him to do so. That circumstance does not make the BOP’s application of its

general policy inconsistent with his judgment. The BOP has many policies governing

many aspects of prison life, and its enforcement of those policies does not constitute the
                                             2
execution of a prisoner’s sentence subject to challenge under § 2241 merely because the

judgment of sentence itself does not specify that the prisoner must comply with those

policies. To the contrary, because “there [is] nothing in [Rinaldi’s] judgment forbidding,

or even concerning” the BOP’s requirement that he work while in prison, his challenge

“does not concern how BOP is ‘carrying out’ or ‘putting into effect’ his sentence, as

directed in his sentencing judgment.” Id.

       For these reasons, we will affirm the judgment of the District Court. We express

no opinion on whether Rinaldi could assert his (largely undeveloped) challenge to the

BOP’s policy in a civil action under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). See Cardona, 681 F.3d at 537 n.9. We

nevertheless note, as the District Court did, that prison officials generally may require

convicted criminals to work while imprisoned. See, e.g., Tourscher v. McCullough, 184
F.3d 236, 240 (3d Cir. 1999).




                                              3